Title: From John Adams to John Quincy Adams, 20 May 1816
From: Adams, John
To: Adams, John Quincy



My ever dear Sir
Quincy May 20 1816

“Je vienné de perdre le plus grand Homme de mon Reoyoms” said Louis 14th, on the death of the grand Condé.
“Ah! tout est perdu” Said the same great little, Strong weak Monarch on the death of Marshal Turenne
I repeat both these Ejaculations, with a heavy heart; on the premature and unexpected death of Mr Dexter.
I cannot enlarge on this Subject. But I will Say, Mr Dexter and the late Chief Justice Sewall, were to me, Friends in need; when a barbarous Noise Surrounded Us Such as had Surrounded me for more than twenty Years before of Owls and Cuckoos, Asses Apes and Dogs; When Perfidy and Treachery, Imbecility, Ignorance Fanaticism and Fury Surrounded Us; all, Puppets danced upon the Wires of a Bastard Bratt of a Scotch Pedlar. That Period never will or can be explained to Mankind. Characters must be drawn, that I Shudder to contemplate: Facts must be stated that no man dares to insinuate. Idle is the Talk of Freedom of thinking, Speaking, or writing. There is no such thing in this Country, or in any other. Never was; but I will not say never will be, for hope remains after all the Evils have evaporated from the Box.
“Vieux et malade,” were Voltaires Motto for twenty years before his death: and I might adopt it, with equal Right. Eyes hands and all fail: but what is that to any Body. I think and grieve more for your Eyes and hands than my own. Yours and mine have been worn out in ungrateful Services, which never were and never will be acknowledged. I hope We did not perform for the Sake of Acknowledgment.
Your Account to your Mother of our dear Boys Affects Us most tenderly. George has been in a Sort; my Friend and Companion. My Strong Hopes have been in him. His Indisposition afflicts me most grievously. There is a bilious effect of the Climate where you are, that I never could cure but by a Tripp to Holland and the Mal de Mere between Harwich and Helvoet.
Give yourself no trouble about the Books. I have enough, In Six months I have read 15 Volumes of De Grim, four of the History of the Jesuits, and almost four of Ned Search.
This last has Suggested a Curious Problem or Theorem in my Mind. And what is that? Why! it is whether this immense Work of Seven Volumes is a greater Effort of Genius than Gullivers Travels, Daniel de Foes Robinson Crusoe, Cervanteses Don Quixotte Rabellais’s Garragantua, or Richardsons Sir Charles and Clarisse, or Spencers Fairy Queen? These great Works are all worth reading; and perhaps Neddy more than all the rest. I believe as much of all of them as I can and no more.
I must write to George John and Charles. George is a Sage, John a Hero and Charles both I hope. They have all been very good to write to us. Love to Louisa
A.